UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-1470


ZENEBECH TESFAYE TEQURE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 7, 2011                 Decided:   January 24, 2011


Before NIEMEYER, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oti W. Nwosu, THE LAW OFFICE OF OTI W. NWOSU, Arlington,
Virginia, for Petitioner.        Tony West, Assistant Attorney
General, Emily Anne Radford, Assistant Director, Jesse Lloyd
Busen,   Office   of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Zenebech    Tesfaye      Tequre,       a   native     and    citizen      of

Ethiopia,     petitions    for      review    of    an   order     of    the    Board    of

Immigration Appeals (“Board”) denying her motion to reconsider

its refusal to reopen immigration proceedings.                     We have reviewed

the record and the Board’s order and find that the Board did not

abuse   its    discretion      in    denying       the   motion.         See    8   C.F.R.

§ 1003.2(a)     (2010).        Accordingly,         we   deny     the     petition      for

review for the reasons stated by the Board.                       See In re: Tequre

(B.I.A. Mar. 25, 2010).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     the   court    and    argument      would        not   aid     the

decisional process.

                                                                        PETITION DENIED




                                          2